Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on February 2, 2018. It is noted, however, that applicant has not filed a certified copy of the CN201810106097.2 application as required by 37 CFR 1.55.
EXAMINER’S COMMENTS
Claim Set
	The claim set is missing claims 7-9, which should have been listed and designated as canceled.  Claims 7-9 were canceled in the claim set filed on December 16, 2021, and are considered canceled.
Drawings
The drawings were received on May 29, 2022.  These drawings are acceptable.  The drawing objections are hereby withdrawn.
Specification
The amendment to the specification received on May 29, 2022 is acceptable.  The specification objections are hereby withdrawn.
Response to Arguments
	The amendments to the claims have resolved the claim objections, the 112(b) , and 112(d) rejections, which are hereby withdrawn.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the multi-stage dry Roots Vacuum pump as claimed including specifically each drive system comprises: a first motor; a rotor of the first motor is connected with the driving Roots rotor and drives the driving Roots rotor to rotate; a first sealing cover is arranged between a stator and the rotor of the first motor, and is used for sealing the driving Roots rotor is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746